(POLYONE LOGO) [l39487l3948700.gif]
Exhibit 10.2
February 17, 2010
Attn: [          ]
PolyOne Corporation
POLYONE CORPORATION INCENTIVE AWARD
Grant of Stock-Settled SARs
THIS AGREEMENT CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THE COMMON SHARES OF THE COMPANY
ARE LISTED ON THE NEW YORK STOCK EXCHANGE.
Dear [                    ]:
          Subject to the terms and conditions of the 2008 Equity and Performance
Incentive Plan (the “Plan”) and this letter agreement (this “Agreement”), the
Compensation Committee of the Board of Directors (the “Committee”) of PolyOne
Corporation (“PolyOne”) has granted to you as of February 17, 2010, the
following award:
     Stock-Settled Stock Appreciation Rights (“SARs”) in respect of an aggregate
of [___] common shares of PolyOne, having a par value of $0.01 per share (the
“Common Shares”). The price (the “Base Price”) to be used as the basis for
determining the Spread (as defined below) upon exercise of the SAR is $7.99, the
fair market value of one Common Share on February 17, 2010.
          A copy of the Plan is available for your review through the Corporate
Secretary’s office. Unless otherwise indicated, the capitalized terms used in
this Agreement shall have the same meanings as set forth in the Plan.

1.   Vesting and Exercise of SARs.

  (a)   Subject to the provisions of the Plan and this Agreement, the SARs will
expire on February 17, 2017 and shall be exercisable on or before February 17,
2017. Subject to Sections 2 and 3 of the Agreement, vesting of the SARs will
occur as follows, provided that you have been in the continuous employ of
PolyOne or a Subsidiary on each such vesting date specified below (except as
provided in Section 3(ii)):

  •   One-third of the SARs will vest on February 17, 2011;     •   One-third of
the SARs will vest on February 17, 2012; and

 



--------------------------------------------------------------------------------



 



  •   The remaining one-third of the SARs will vest on February 17, 2013.

  (b)   The SARs may be exercised as provided in this Section 1(b) as to all or
any of the SARs that are exercisable in accordance with Section 1(a), as long as
each exercise covers the lesser of the number of fully vested SARs or 1,000
SARs. To exercise the SARs, you must submit a SAR Exercise Form to PolyOne
signed by you stating the number of SARs you are exercising at that time and
certifying that you are in compliance with the terms and conditions of the Plan.
PolyOne will then issue you the number of Common Shares determined under
Section 1(c).     (c)   The number of Common Shares to be issued will be
determined by calculating (i) the difference between the fair market value of a
Common Share on the date of exercise and the Base Price (the “Spread”);
(ii) multiplied by the number of SARs exercised; (iii) less any withholding
taxes (federal, state, local or foreign taxes) PolyOne determines are to be
withheld in accordance with the Plan and with applicable law. The result of this
calculation will then be divided by the fair market value of a Common Share on
the date of exercise to determine the number of Common Shares to be issued,
rounded down to the nearest whole share. For purposes of this Section 1(c), the
term “fair market value” will mean the closing price of the Common Shares on the
date of exercise as reported on the New York Stock Exchange — Composite
Transactions Listing or similar report. In no event will you be entitled to
acquire a fraction of one Common Share pursuant to this Agreement.

2.   Vesting Upon a Change of Control. If a Change of Control (as defined on
Exhibit A to this Agreement) occurs during the term of the SARs, the SARs, to
the extent not previously fully exercisable, will become immediately exercisable
in full.   3.   Retirement, Disability or Death. If your employment with PolyOne
or a Subsidiary terminates before the expiration of the SARs due to
(a) retirement at age 55 or older with at least 10 years of service,
(b) retirement at age 58 or older with at least 5 years of service,
(c) permanent and total disability (as defined under the relevant disability
plan or program of PolyOne or a Subsidiary in which you then participate) or
(d) death, then:

  (i)   Any SARs that have vested prior to the date of the termination of your
employment as provided in Section 1(a) above, but have not been exercised as of
the time of the termination of your employment, may be exercised in whole or in
part, for the remainder of their term, but in no event beyond February 17, 2017,
after which such SARs will terminate; and     (ii)   A pro-rata portion of any
SARs that remain unvested as of the time of the termination of your employment
will vest, based on the number of days that you were employed by PolyOne or a
Subsidiary during the period commencing on the February 18th immediately
preceding the date of the termination of your employment and ending on
February 17, 2013. You

2



--------------------------------------------------------------------------------



 



      or your executor or administrator, as the case may be, will be entitled to
exercise, in whole or in part, such vested SARs for the remainder of their term,
but in no event beyond February 17, 2017, after which such SARs will terminate.

4.   Termination Following Change of Control.

  (a)   If your employment with PolyOne or a Subsidiary terminates following a
Change of Control because (i) your employment is involuntarily terminated
without “Cause” (as defined below), or (ii) you terminate your employment for
“Good Reason” (as defined below), notwithstanding anything herein to the
contrary, the SARs may be exercised in whole or in part at any time and from
time to time for the remainder of their term, but in no event beyond
February 17, 2017, after which the SARs will terminate.     (b)   For purposes
of Section 4(a) above:

  (i)   If you are a party to a Management Continuity Agreement, “Cause” shall
mean “Cause” and “Good Reason” shall mean “Good Reason,” each as defined in your
Management Continuity Agreement;     (ii)   If you are not a party to a
Management Continuity Agreement, “Cause” shall mean: (A) the willful and
continued failure by you to substantially perform your duties with PolyOne or a
Subsidiary, which failure causes material and demonstrable injury to PolyOne or
a Subsidiary (other than any such failure resulting from your incapacity due to
physical or mental illness), after a demand for substantial performance is
delivered to you by PolyOne or a Subsidiary which specifically identifies the
manner in which you have not substantially performed your duties, and after you
have been given a period (hereinafter known as the “Cure Period”) of at least
thirty (30) days to correct your performance, or (B) the willful engaging by you
in other gross misconduct materially and demonstrably injurious to PolyOne or a
Subsidiary. For purposes of this Section 4(b)(ii), no act, or failure to act, on
your part shall be considered “willful” unless conclusively demonstrated to have
been done, or omitted to be done, by you not in good faith and without
reasonable belief that your action or omission was in the best interests of
PolyOne or a Subsidiary; and     (iii)   If you are not a party to a Management
Continuity Agreement, “Good Reason” shall mean, without your express written
consent: (A) your permanent assignment to a new work location that would either
increase your routine one-way commute by fifty (50) or more miles, measured by
the shortest commonly traveled routes between your then-current residence and
new reporting or work location, or make your routine one-way commute sixty
(60) or more miles, or (B) a reduction in your base salary, target annual
incentive amount or employer-provided benefits, if immediately after the
reduction the aggregate total of your base salary,

3



--------------------------------------------------------------------------------



 



      target annual incentive amount and value of employer-provided benefits is
less than eighty percent (80%) of the aggregate total of your salary, target
annual incentive amount and the value of employer-provided benefits immediately
prior to the Change of Control.

5.   Other Termination. If your employment with PolyOne or a Subsidiary
terminates before the expiration of the SARs for any reason other than as set
forth in Sections 3 or 4 above, the SARs that are exercisable shall be limited
to the number of SARs that could have been exercised under Section 1 above at
the time of your termination of employment and shall terminate as to the
remaining SARs and may be exercised as to such limited number of SARs at any
time within ninety (90) days of your termination of employment, but in no event
beyond February 17, 2017, after which the SARs will terminate.   6.  
Non-Assignability. The SARs are personal to you and are not transferable by you
other than by will or the laws of descent and distribution. They are exercisable
during your lifetime only by you or by your guardian or legal representative.  
7.   Adjustments. In the event of any change in the number of Common Shares by
reason of a merger, consolidation, reorganization, recapitalization, or similar
transaction, or in the event of a stock dividend, stock split, or distribution
to shareholders (other than normal cash dividends), the number and class of
shares subject to outstanding SARs, the Base Price applicable to outstanding
SARs and other value determinations, if any, applicable to outstanding SARs will
be adjusted. Such adjustment shall be made automatically on the customary
arithmetical basis in the case of any stock split, including a stock split
effected by means of a stock dividend, and in the case of any other dividend
paid in Common Shares. If any such transaction or event occurs, the Committee
may provide in substitution for outstanding SARs such alternative consideration
(including, without limitation, in the form of cash, securities or other
property) as it may determine to be equitable in the circumstances and may
require in connection therewith the surrender of the SARs subject to this
Agreement. No adjustment provided for in this Section 7 will require PolyOne to
issue any fractional shares.   8.   Miscellaneous.

  (a)   The contents of this Agreement are subject in all respects to the terms
and conditions of the Plan as approved by the Board and the shareholders of
PolyOne, which are controlling. The interpretation and construction by the Board
and/or the Committee of any provision of the Plan or this Agreement shall be
final and conclusive upon you, your estate, executor, administrator,
beneficiaries, personal representative and guardian and PolyOne and its
successors and assigns.     (b)   The grant of the SARs is discretionary and
will not be considered to be an employment contract or a part of your terms and
conditions of employment or of your salary or compensation. Information about
you and your participation in the Plan, including, without limitation, your
name, home address and telephone

4



--------------------------------------------------------------------------------



 



      number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any shares of stock or directorships
held in PolyOne, and details of the SARs or other entitlement to shares of stock
awarded, cancelled, exercised, vested, unvested or outstanding in your favor may
be collected, recorded, held, used and disclosed by PolyOne and any of its
Subsidiaries and any non-PolyOne entities engaged by PolyOne to provide services
in connection with this grant (a “Third Party Administrator”), for any purpose
related to the administration of the Plan. You understand that PolyOne and its
Subsidiaries may transfer such information to Third Party Administrators,
regardless of whether such Third Party Administrators are located within your
country of residence, the European Economic Area or in countries outside of the
European Economic Area, including the United States of America. You consent to
the processing of information relating to you and your participation in the Plan
in any one or more of the ways referred to above. This consent may be withdrawn
at any time in writing by sending a declaration of withdrawal to PolyOne’s chief
human resources officer.     (c)   Any amendment to the Plan shall be deemed to
be an amendment to this Agreement to the extent that the amendment is applicable
hereto. The terms and conditions of this Agreement may not be modified, amended
or waived, except by an instrument in writing signed by a duly authorized
executive officer at PolyOne. Notwithstanding the foregoing, no amendment shall
adversely affect your rights under this Agreement without your consent.     (d)
  By signing this Agreement, you acknowledge that you have entered into an
Employee Agreement [(the “Employee Agreement”)] with PolyOne. You understand
that, as set forth in Paragraph 5 and Attachment A of the Employee Agreement,
you have agreed not to engage in certain prohibited practices in competition
with PolyOne following the termination of your employment (hereinafter referred
to as the “Covenant Not to Compete”). You further acknowledge that as
consideration for entering into the Covenant Not to Compete, PolyOne is
providing you the opportunity to participate in PolyOne’s long-term incentive
plan and receive the award set forth in this Agreement. You understand that
eligibility for participation in the long-term incentive plan was conditioned
upon entering into the Covenant Not to Compete. You further understand and
acknowledge that you would have been ineligible to participate in the long-term
incentive plan and receive this award had you decided not to agree to the
Covenant Not to Compete. You understand that the acknowledgment contained in
this sub-section is a part of the Employee Agreement and is to be interpreted in
a manner consistent with its terms.

9.   Notice. All notices under this Agreement to PolyOne must be delivered
personally or mailed to PolyOne Corporation at PolyOne Center, Avon Lake, Ohio
44012, Attention: Corporate Secretary. PolyOne’s address may be changed at any
time by written notice of such change to you. Also, all notices under this
Agreement to you will be delivered personally or mailed to you at your address
as shown from time to time in PolyOne’s records.

5



--------------------------------------------------------------------------------



 



10.   Compliance with Section 409A of the Code.

  (a)   To the extent applicable, it is intended that this Agreement and the
Plan comply with the provisions of Section 409A of the Code, so that the income
inclusion provisions of Section 409A(a)(1) of the Code do not apply to you. This
Agreement and the Plan shall be administered in a manner consistent with this
intent.     (b)   Reference to Section 409A of the Code will also include any
proposed, temporary or final regulations, or any other guidance, promulgated
with respect to such Section by the U.S. Department of the Treasury or the
Internal Revenue Service.

11.   Counterparts. This Agreement may be executed in separate counterparts,
each of which shall be deemed to be an original and both of which taken together
shall constitute one and the same agreement.   12.   Severability. If one or
more of the provisions of this Agreement is invalidated for any reason by a
court of competent jurisdiction, any provision so invalidated shall be deemed to
be separable from the other provisions hereof, and the remaining provisions
hereof shall continue to be valid and fully enforceable.

          This Agreement, and the terms and conditions of the Plan, shall bind,
and inure to the benefit of you, your estate, executor, administrator,
beneficiaries, personal representative and guardian and PolyOne and its
successors and assigns.

            Very Truly Yours,



POLYONE CORPORATION
      By:   (Signature) [l39487l3948701.gif]         Kenneth M. Smith, Senior
Vice President,        Chief Information and Human Resources Officer     

Accepted:
                                                                 
                                                        (Date)

6



--------------------------------------------------------------------------------



 



Exhibit A
A “Change of Control” means:
(a) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of voting securities of
PolyOne where such acquisition causes such Person to own 25% or more of the
combined voting power of the then outstanding voting securities of PolyOne
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that for purposes of this
paragraph (a), the following acquisitions shall not be deemed to result in a
Change of Control: (i) any acquisition directly from PolyOne that is approved by
the Incumbent Board (as defined in paragraph (b) below), (ii) any acquisition by
PolyOne, (iii) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by PolyOne or any corporation controlled by PolyOne or
(iv) any acquisition by any corporation pursuant to a transaction that complies
with clauses (i), (ii) and (iii) of paragraph (c) below; provided, further, that
if any Person’s beneficial ownership of the Outstanding Company Voting
Securities reaches or exceeds 25% as a result of a transaction described in
clause (i) or (ii) above, and such Person subsequently acquires beneficial
ownership of additional voting securities of PolyOne, such subsequent
acquisition shall be treated as an acquisition that causes such Person to own
25% or more of the Outstanding Company Voting Securities; and provided, further,
that if at least a majority of the members of the Incumbent Board determines in
good faith that a Person has acquired beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 25% or more of the
Outstanding Company Voting Securities inadvertently, and such Person divests as
promptly as practicable a sufficient number of shares so that such Person
beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) less than 25% of the Outstanding Company Voting Securities, then
no Change of Control shall have occurred as a result of such Person’s
acquisition; or
(b) individuals who, as of August 31, 2000, constitute the Board (the “Incumbent
Board” as modified by this paragraph (b)) cease for any reason to constitute at
least a majority of the Board; provided, however, that any individual becoming a
director subsequent to August 31, 2000 whose election, or nomination for
election by PolyOne’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board (either by
specific vote or by approval of the proxy statement of PolyOne in which such
person is named as a nominee for director, without objection to such nomination)
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board; or
(c) the consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of PolyOne or the
acquisition of assets of another corporation or other transaction (“Business
Combination”); excluding, however, such a Business Combination pursuant to which
(i) the individuals and entities who were the beneficial

A-1



--------------------------------------------------------------------------------



 



owners of the Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity that as a result of such transaction owns PolyOne or all or substantially
all of PolyOne’s assets either directly or through one or more subsidiaries),
(ii) no Person (excluding any employee benefit plan (or related trust) of
PolyOne, PolyOne or such entity resulting from such Business Combination)
beneficially owns, directly or indirectly, 25% or more of the combined voting
power of the then outstanding securities entitled to vote generally in the
election of directors of the entity resulting from such Business Combination and
(iii) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or
(d) approval by the shareholders of PolyOne of a complete liquidation or
dissolution of PolyOne except pursuant to a Business Combination that complies
with clauses (i), (ii) and (iii) of paragraph (c) above.

A-2